IN THE SUPREME COURT OF TENNESSEE
                             AT NASHVILLE
                                 October 9, 2014 Session

            STATE OF TENNESSEE v. WILLIAM EUGENE HALL

              Automatic Appeal from the Court of Criminal Appeals
                      Criminal Court for Humphreys County
 Nos. 10526, 10527, 10556, 10557, 10558, 10559 Jon Kerry Blackwood, Sr. Judge



                No. M2012-00336-SC-DDT-DD – Filed March 20, 2015


SHARON G. LEE, C.J., concurring.

       I concur fully with the Court’s opinion except for Section III(E), which reaffirms
the proportionality review performed in Mr. Hall’s original direct appeal. Because I
believe this Court used an improper method for analyzing the proportionality of Mr.
Hall’s death sentence, I have conducted an independent proportionality review. Upon
doing so, I concur with the Court’s conclusion that Mr. Hall’s death sentence is not
disproportionate to the sentences imposed on other similar offenders who have
committed similar crimes.

       In 1997, this Court narrowed the scope of the proportionality review required by
Tenn. Code Ann. § 39-13-206(c)(1)(D) by limiting its consideration to only those cases
in which the death penalty had been sought. State v. Bland, 958 S.W.2d 651, 666 (Tenn.
1997). Using this truncated approach, this Court performed a proportionality review of
Mr. Hall’s death sentence in 1998, finding the sentence not disproportionate to the
penalty imposed in similar cases.1 State v. Hall, 976 S.W.2d 121, 135-38 (Tenn. 1998).
More recently, a majority of this Court reaffirmed the Bland approach in State v. Pruitt,
415 S.W.3d 180, 217 (Tenn. 2013). In Pruitt, I joined Justice William C. Koch, Jr. in
dissenting from the Court’s decision to continue following the Bland approach, as it
improperly narrows the proportionality review required by Tenn. Code Ann.
§ 39-13-206(c)(1)(D). Pruitt, 415 S.W.3d at 230 (Koch and Lee, JJ., concurring and


       1
          Though the Court also noted a number of cases “with comparable violence in which
defendants have received life sentences,” Hall, 976 S.W.2d at 138, this did not qualify as the
broader pre-Bland proportionality analysis, which requires a more comprehensive review of all
similar first degree murder cases.
dissenting). Instead, we determined that the Court should return to its pre-Bland
proportionality analysis by considering “all first degree murder cases in which life
imprisonment or a sentence of death has been imposed” and focusing on whether the case
under review more closely resembles cases that have resulted in the imposition of the
death penalty than those that have not. Id. at 230-31.

        I have undertaken the broader, pre-Bland review in this case, as I find it more
consistent with Tenn. Code Ann. § 39-13-206(c)(1)(D). Based on a review of all similar
first degree murder cases, including those in which the death penalty was not sought, I
have concluded that Mr. Hall’s personal background and the nature of the capital crime
he committed closely resemble the personal backgrounds and the crimes committed by
other persons who have received a death sentence. Accordingly, as required by Tenn.
Code Ann. § 39-13-206(c)(1)(D) and based on the facts in this record, I find that Mr.
Hall’s death sentence is “[neither] excessive [n]or disproportionate to the penalty
imposed in similar cases, considering both the nature of the crime and the defendant.”




                                           _________________________________
                                             SHARON G. LEE, CHIEF JUSTICE




                                          -2-